On rehearing the defendants in error point out that an additional question originally presented was not determined. In the action originally the plaintiffs did present an additional proposition. That is, the defendants in error, as plaintiffs below, after alleging their interests *Page 312 
as holders of paving bonds and sewer warrants, sought to enjoin the county treasurer from canceling said liens after this resale.
We have determined the chief question, that is, whether plaintiffs were entitled to enjoin the holding of the resale. The trial court was of the view that the resale should not be held, and therefore the trial court did not reach this additional proposition and the same was not determined in the trial court. We deem it unnecessary to pass upon that additional proposition here. We assume that after resale, the county treasurer will proceed further according to law and 'that he will take no action affecting the rights of plaintiffs, except such action as is clearly authorized by law. Since this additional question was not determined in the trial court, we will not determine it here. However, we should not deprive the plaintiffs of their right to protect their interests in such other and further action as they deem necessary. We announce this supplemental opinion for the purpose of making it clear that we have not passed upon this additional question, and that we neither approve nor disapprove plaintiffs' claims upon that additional proposition. We leave the plaintiffs free to take such action as they desire to protect themselves from any unauthorized act of the county treasurer after resale which might adversely affect any interest of the plaintiffs.
BAYLESS, C. J., and RILEY, OSBORN, CORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur.